Citation Nr: 1816450	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  10-21 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1974.
This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Seattle, Washington.

The Veteran appeared before the undersigned Veterans Law Judge in a September 2013 Board Hearing at the RO.  A copy of the transcript is of record.

The Board remanded this matter in February 2014, December 2016, and August 2017 for additional medical development.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for bilateral hearing loss must be remanded for further development.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Board finds that there has not been substantial compliance with the August 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran, through representation, contends that the in-service shift in hearing progressed into the current bilateral sensorineural hearing loss.  Throughout the appeal period the Veteran has consistently contented that hearing loss was caused by rifle and grenade certifications, and the use of power tools as a mechanic and power generators during field exercises in service.  In support of that contention, the Veteran's representative submitted medical literature from the Journal of Neuroscience and the Institute of Medicine.

Service medical records contain an October 1974 examination which showed slight hearing loss in high frequency Hertz, and indicated an in-service shift in hearing of 10 to 20 decibels from a May 1972 examination.  The Veteran's military occupational specialty as a wheeled vehicle mechanic is shown to have a high probability of hazardous noise exposure according to VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing.

Thus, the Board concedes exposure to hazardous noise in service based on the Veteran's MOS and statements regarding incidents of hazardous noise exposure during service.

The November 2017 VA examination diagnosed bilateral sensorineural hearing loss.  The examiner noted the in-service shift in hearing, and opined that the 20 and 25 decibel hearing loss at separation from service was normal for a twenty year old patient.  The examiner considered the medical literature from the Journal of Neuroscience, but dismissed it since the research was performed on rodents.  The examiner opined that the Veteran's present hearing loss was at least as likely as not multifactorial, encompassing age and post-service recreational and occupational noise exposure.

However, there is no indication that the examiner considered the findings of the VA sponsored Institute of Medicine's Noise and Military Service study as specified in the remand.  Additionally, the examiner did not provide reasoning to support the opinion that changing oil and renting cars after service was more likely the cause of hearing loss than service in an MOS with a high probability of hazardous noise exposure.

The Board finds that another remand is necessary since the examiner did not indicate that medical literature, cited by the Board's remand and the Veteran's representative and favorable to the Veteran's claim, was considered in the opinion.  The VA sponsored Institute of Medicine's Noise and Military Service study determined that slight hearing loss at high level Hertz in a young adult, can progress greater than normal with age to moderate hearing loss as an elderly adult, as a result of that slight loss as a young adult.  That medical literature is analogous and favorable to the Veteran's claim since the Veteran exhibited slight hearing loss at high frequencies in October 1974.

Although the examiner reasoned that theVeteran's hearing was normal at separation, the Board notes that service connection may be granted when the disability is diagnosed after service when the evidence establishes that the disability was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  Therefore, the examiner should have discussed why the Veteran's case is or is not distinguishable from the study's findings.

Additionally, the examiner did not provide reasoning or cite to any medical literature to support the opinion that hearing loss of 20 and 25 decibels in a twenty year old patient was normal.  The Board finds that relevant since the National Institute of Health (NIH) defines mild hearing loss as a 20 to 40 decibel loss, and the Veteran's October 1974 examination showed a 20 and 25 decibel loss.  Institute for Quality and Efficiency in Health Care, Hearing loss and deafness: Normal hearing and impaired hearing, PMH0089568 (2017), available at https://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0089568/.  Thus, if the examiner does not agree with the NIH's definition of mild hearing loss, then the examiner should provide medical literature or reasoning to support the examiner's definition of mild hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who has not examined the Veteran in connection with this claim.  The examiner must review the claims file, to include this remand, and should note that review in the report.  The examiner should review and consider the National Institute of Health's definition of mild hearing loss (Institute for Quality and Efficiency in Health Care, Hearing Loss and Deafness: Normal Hearing and Impaired Hearing, PMH0089568 (2017), available at https://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0089568/), and note that review in the report.  The examiner should specify the parameters for the levels of hearing loss in the report, and should provide medical literature or reasoning to support any parameters different than those outlined by the National Institute of Health.  Citing the parameters used, the examiner should opine whether a twenty year old patient with 20 and 25 decibel loss in high frequency Hertz is normal.  The examiner should also review the VA sponsored Institute of Medicine's Noise and Military Service study, and note that review in the report.  The examiner should discuss whether the Veteran's case is or is not distinguishable from the study's findings that slight hearing loss at a high level of Hertz in a young adult can progress greater with age to moderate hearing loss as an elderly adult, as a result of that slight loss as a young adult.  The examiner should provide an opinion, after consideration of the cited literature, as to whether it is at least as likely as not (50 percent or greater probability) that the current hearing loss is related to, caused by, or aggravated by the conceded hazardous noise exposure during service.  The examiner should provide a rationale to support the opinion.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

